The appellant was convicted of burglary in the District Court of Parker County, and his punishment assessed at two years in the penitentiary.
The record fails to disclose that the trial court sentenced the *Page 192 
appellant, in the absence of which this court is without jurisdiction to entertain an appeal. Vernon's 1925 Cow. C. P., Art. 769, citing Dodd v. State, 77 Tex.Crim. Rep.,179 S.W. 564, and many other authorities collated thereunder.
For the reason above stated, the appeal is ordered dismissed.
Dismissed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.